Felton, C. J.
1. There being evidence authorizing a finding that the original indebtedness of the defendant had been paid in full, and that the renewal notes sued on by the plaintiff were without consideration, the court did not err in charging on this subject.
2. The court erred in submitting to the jury the question whether the contracts sued on had been rescinded by the parties, and the question whether the plaintiff had released the defendant from the obligations sued on, as there was no evidence authorizing a jury to find in favor of a rescission or a release. Therefore the court erred in denying the motion' for a new trial.

Judgment reversed.


Quillian and Nichols, JJ., concur.